Exhibit 10.142

Execution Original

909 CHESTNUT
REAL ESTATE SALE CONTRACT

The mailing, delivery or negotiation of this Contract by Seller or its agents or
attorneys shall not be deemed an offer by Seller to enter into any transaction
or to enter into any other relationship, whether on the terms contained herein
or on any other terms. This Contract shall not be binding upon Seller, nor shall
Seller have any obligations or liabilities or Purchaser any rights with respect
thereto, or with respect to the Property, unless and until Seller has executed
and delivered this Contract. Until such execution and delivery of this Contract,
Seller may terminate all negotiation and discussion of the subject matter
hereof, without cause and for any reason, with recourse or liability.

ARTICLE 1: GENERAL PROVISIONS

1.1       Contract. Subject to the terms and conditions of this Real Estate Sale
Contract (this “Contract”), SOUTHWESTERN BELL TELEPHONE, L.P., a Texas limited
partnership (collectively “Seller”) agrees to sell to INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation or its nominee permitted under
Section 11.1 below (“Purchaser”), and Purchaser agrees to purchase from Seller,
that certain high rise office tower, underground parking and related
improvements located at 909 Chestnut Street, St. Louis, Missouri, consisting of
the following (collectively, the “Property”): (i) the real property described on
Exhibit A attached hereto, together with all improvements (the “Improvements”)
located thereon (collectively, the “Real Property”); and (ii) all of Seller’s
right, title and interest in and to fixtures, which are used in the operation of
the Improvements (collectively, the “Fixtures”), including, without limitation,
all affixed heating, ventilation and air conditioning equipment, and fire
sprinklers, but excluding (x) any personal property used by Seller or any other
occupant of the Improvements or the Property in the operation of its business,
and (y) any trademarks, trade names or other intellectual property, including,
without limitation, the AT&T name and any variant thereof.

1.2       Purchase Price: The total purchase price to be paid to Seller by
Purchaser for the Property shall be TWO HUNDRED FOUR MILLION NINE HUNDRED
THOUSAND AND NO/100 DOLLARS ($204,900,000.00) (the “Purchase Price”). The
Purchase Price shall be paid to Seller at Closing, plus or minus prorations and
other adjustments hereunder, including all Earnest Money (hereinafter defined)
credited against the Purchase Price by federal wire transfer of immediately
available funds.

1.2.1    Lease Back: During the Review Period, Seller and Purchaser shall
negotiate in good faith to finalize the terms of a lease for the Property
whereby Seller shall leaseback the entire Property for a primary lease term of
Ten (10) years nine (9) months and lease payments of One Million Two Hundred
Twenty-Six Thousand Two Hundred Ninety-Three Dollars ($1,226,293.00) per month
and Fourteen Million Seven Hundred Fifteen Thousand Five Hundred Sixteen Dollars
($14,715,516.00) per annum for the first year, with annual increases of two
percent (2%) per year thereafter.


--------------------------------------------------------------------------------




1.3       Title Company and Escrow Agent: The Title Company and Escrow Agent for
this transaction shall be First American Title Insurance Company, 1401 South
Brentwood Boulevard, Suite 300, Saint Louis, Missouri, 63144, Attn: Nanci
Napoli, Phone: (314) 785-6202.

1.4       Effective Date: This Contract is executed as of November 3, 2006 (the
“Effective Date”).

1.5       Inspection Period: The “Inspection Period” is the period beginning on
the Effective Date and ending at 5:00 p.m. Central Standard Time on November 30,
2006,.

1.6       Closing Date: The “Closing Date” shall be on the later of (i) five (5)
days following the MPSC Approvals per Section 1.13 hereof (or such days fewer
than five so that the Closing occurs by December 29, 2006); or (ii) five (5)
business days after expiration of the Inspection Period; or (iii) on such other
date or place as may be mutually agreed to in writing by Seller and Purchaser.
Provided, however, that notwithstanding the foregoing, if the Closing has not
occurred by Friday, December 29, 2006, then Seller may terminate this Contract
and thereupon the Escrow Agent shall return the Earnest Money to Purchaser, the
same as if MPSC Approvals had not been obtained, it being the intention of the
parties that the sale and leaseback as contemplated by this Contract shall
occur, if at all, before the end of calendar year 2006.

1.7       Deposit of Earnest Money. Within two business days after the Effective
Date, Purchaser shall deposit Five Million Dollars ($5,000,000) in immediately
available funds (such amount the “Earnest Money”) with Escrow Agent, evidencing
Purchaser’s good faith to perform Purchaser’s obligations under this Contract.
If Purchaser fails to timely deposit the Earnest Money with the Escrow Agent,
this Contract shall terminate and be of no force and effect. The Escrow Agent
shall hold and disburse the Earnest Money in accordance with the terms and
provisions of this Contract. If the Closing under this Contract occurs, the
Escrow Agent shall deliver the Earnest Money into the closing escrow with Title
Company, to be applied against the Purchase Price. All interest earned on the
Earnest Money shall in all events be the money of Purchaser, regardless of the
ultimate disposition of the Earnest Money and shall be paid to Purchaser upon
written request of Purchaser.

1.8       AT&T Lease. Provided the parties have fully and finally negotiated the
terms of the lease, at the Closing, Purchaser, as landlord, shall enter into a
lease agreement (the “AT&T Lease”) with AT&T Services, Inc., which AT&T Lease
shall be in the form agreed to by the parties as evidenced by their execution
thereof. The execution and delivery of the AT&T Lease by the parties is a
condition precedent to the closing hereunder. If the parties have not agreed
upon the terms of the AT&T Lease and finalized the same by the end of the
Inspection Period then either party may terminate this Contract upon written
notice to the other prior to the expiration of the Inspection Period.

1.9       Skywalks. At Closing, Purchaser and Seller shall enter into an
easement agreement in form and substance mutually agreeable to the parties, that
establishes easement rights in and to the existing skywalks that connect 909
Chestnut to the adjoining Data Center and Central Office Building owned by
Seller and/or related Seller entities (the “Skywalk Easement”). The execution,
delivery and recordation of the Skywalk Easement is a condition precedent to the
closing hereunder.

2


--------------------------------------------------------------------------------




1.10     Rooftop Rights. At Closing, Purchaser and Seller shall enter into a
perpetual easement agreement in form and substance mutually agreeable to the
parties, that establishes sole and exclusive easement rights in favor of Seller
in and to all of the rooftop areas of the Improvements, together with 24 hour,
seven day a week access for Seller and Seller’s designees to and from such
rooftop areas (the “Rooftop Easement”). The execution, delivery and recordation
of the Rooftop Easement is a condition precedent to the closing hereunder.

1.11     Blanket Technology Easement. At Closing, Purchaser and Seller shall
enter into a perpetual easement agreement in form and substance mutually
agreeable to the parties, that grants to Seller a blanket easement on, under and
through those portions of the Property as presently exists (including the
existing risers and chase from the basement to the rooftop of the Property) or
as Seller may in the future determine are necessary, in Seller’s sole
discretion, for such wiring, conduit, connections, cabling and any and all such
other technology or operating system needs of the Data Center and Central Office
Building of AT&T located adjacent to the Property so that those two buildings
continue to have the same connectivity, functionality and operations through the
Property as would exist if Seller had continued to own the Property (the
“Blanket Easement”). The execution, delivery and recordation of the Blanket
Easement is a condition precedent to the closing hereunder.

1.12     Seller Approval. Seller’s obligations under this Contract are
conditioned on Seller obtaining such approvals as Seller deems necessary from
the Board of Directors (or a committee of such Board ) of AT&T, Inc. with
respect to this Contract and the transactions contemplated herein. If Seller
does not receive the necessary approvals, Seller may terminate this Contract by
written notice to Purchaser given prior to the Closing Date.

1.13     Missouri Public Service Commission Approval. It is further understood
and agreed that this Contract and Seller’s obligations to close hereunder are
contingent upon Seller obtaining the approval of this Contract and the
conveyance provided for herein upon terms and conditions acceptable to Seller in
its sole and exclusive discretion, from the Missouri Public Service Commission
(hereinafter the “MPSC”) in accordance with the Missouri Revised Statutes and
regulations adopted pursuant thereto, without appeal therefrom (collectively,
the “MPSC Approvals”). Seller agrees at its own cost and expense to diligently
prepare and submit an application requesting the MPSC Approvals promptly
following the date of this Contract and to diligently pursue the MPSC Approvals.
Seller shall have no obligation to appeal any adverse MPSC decision, or to
defend any appeal from any favorable decision. In the event that Seller does not
obtain the MPSC Approvals upon terms and conditions acceptable to Seller in its
sole and exclusive discretion by December 23, 2006, then Seller shall give
notice to Purchaser to that effect and thereafter upon written request of
Purchaser the Title Company shall return to Purchaser the Earnest Money together
with interest accrued thereon, whereupon this Contract and all rights of
Purchaser hereunder shall terminate (except for those provisions which
specifically survive termination) and Seller shall have no further obligations
to Purchaser hereunder.

1.14     Trade Fixtures and Equipment. Purchaser acknowledges that Seller is
currently conducting its telecommunications business and other related
operations at the Property. All trade fixtures, equipment, furniture,
furnishings, appliances, supplies, records, documents and other items of
moveable personal property relating to the operation of Seller’s

3


--------------------------------------------------------------------------------




business that may be situated upon the Property (including, without limitation,
signage, computer hardware, racking, such wiring as Seller may chose to remove,
alarms and security equipment, telecommunication and technology equipment and
infrastructure and all proprietary equipment and systems) are hereby excluded
from the Improvements to be conveyed hereunder and shall remain the property of
Seller or AT&T Services, Inc., as the tenant under the AT&T Lease.

1.15     Termination for Convenience. In addition to any other provision in this
Contract permitting Seller to terminate the Contract, Seller may also terminate
this Contract upon written notice to Purchaser at any time prior to the Closing
Date for the convenience of Seller, provided that Seller in the event of any
termination by Seller of this Contract, whether for convenience or as otherwise
permitted hereunder, shall in such event reimburse Purchaser for all of its then
reasonable and customary third party expenses incurred in performing due
diligence on the Property. Seller shall make such reimbursement within thirty
(30) business days of being presented with copies of all third party invoices
and billings for such third party due diligence services and expenses, together
with such other supporting or back-up documentation as Seller may reasonably
request. In the event Seller disputes any third party due diligence expense
included in Purchaser’s request for reimbursement then Seller shall reimburse
Purchaser for all nondisputed due diligence expenses and the parties shall
resolve any disputed due diligence expenses by binding mediation.

ARTICLE 2: INSPECTION

2.1       Property Information. Seller shall deliver or make available to
Purchaser the following, to the extent in Seller’s possession or control (the
“Property Information”), within five days after the Effective Date:

2.1.1    Environmental Reports. Existing third party environmental reports or
site assessments related to the Property to be delivered to Purchaser by Seller;

2.1.2    Tax Statements. Copies of most recent ad valorem tax statements
relating to the Property, together with the latest assessment information; and

2.1.3    Contracts and Leases. Copies of any and all management, service,
supply, equipment rental and other contracts related to the operation of the
Property which would survive the terms of the AT&T Lease, as well as a copy of
the existing first floor leases for tenants who will become subtenants under the
AT&T Lease, as provided therein.

Except as otherwise expressly provided herein, Seller makes no representations
or warranties as to the accuracy or completeness of the Property Information.
The Property Information and all other information, other than matters of public
record, furnished to, or obtained through inspection of the Property by,
Purchaser, its affiliates, lenders, employees or agents relating to the
Property, will be treated by Purchaser, its affiliates, lenders, employees and
agents as confidential, and will not be disclosed to anyone other than on a
need-to-know basis to Purchaser’s consultants who agree to maintain the
confidentiality of such information, and will be returned to Seller by Purchaser
if the Closing does not occur.

2.2       Inspections. Commencing on the Effective Date, at its sole cost and
expense, upon reasonable prior notice to Seller, Purchaser shall have reasonable
access during normal

4


--------------------------------------------------------------------------------




business hours to the Property and conducting inspections and tests, including
surveys and architectural, engineering, geotechnical and environmental
inspections and tests, provided that i) such inspections shall be at such times
and subject to and under such terms, conditions and requirements as Seller may
impose in its sole discretion; ii) shall exclude any areas deemed by Seller as
being secret areas into which Purchaser may not enter due to confidential or
proprietary matters; and iii) no photography, video or other recording may be
taken of any part of the interior of the building without the prior written
consent of Seller, which consent may be granted or denied in Seller’s sole
discretion. Before any such entry, Purchaser shall provide Seller with a
certificate of insurance naming Seller as an additional insured and with an
insurer and insurance limits (minimum $5 million) and coverage reasonably
satisfactory to Seller. Purchaser shall not disturb Seller’s business operations
on the Property. In connection with its due diligence investigations, Purchaser
or Purchaser’s representatives may meet with or contact building officials and
governmental authorities, parties to Service Contracts and other agreements, the
property management personnel, and a walk through of the Property; provided that
Seller shall be given a reasonable opportunity to participate in any of the
foregoing. Purchaser may only enter and inspect the interior of the Improvements
when accompanied by a representative of Seller. Purchaser may not perform any
invasive testing or drilling without the consent of Seller which consent will
not be unreasonably withheld. In conducting any inspections or tests of the
Property, Purchaser shall keep the Property free and clear of any liens arising
from work performed on behalf of Purchaser. Purchaser shall restore the Property
to substantially the same condition as existed prior to the tests and
inspections, and shall defend, indemnify and hold Seller harmless from and
against any claims and liabilities asserted against Seller arising out of
Purchaser’s inspections; provided, however, the indemnity shall not extend to
claims or liabilities arising out of the discovery of any existing environmental
condition except to the extent such condition is made worse by Purchaser’s
negligence or willful misconduct. This indemnity shall survive the Closing and
any termination of this Contract. Within five days after Seller’s request,
Purchaser shall provide Seller with a copy of the results of any tests and
inspections made by or for Purchaser, excluding only market and economic
feasibility studies (the “Purchaser’s Reports”).

2.3       Absolute Termination Right. Purchaser shall have through the last day
of the Inspection Period in which to examine, inspect, and investigate the
Property and, in Purchaser’s sole and absolute judgment and discretion,
determine whether the Property is acceptable to Purchaser. Notwithstanding
anything to the contrary in this Contract, Purchaser may terminate this Contract
for any reason or no reason, by giving written notice of termination to Seller
and Escrow Agent (the “Inspection Termination Notice”) on or before the last day
of the Inspection Period. If Purchaser does not give an Inspection Termination
Notice, this Contract shall continue in full force and effect, Purchaser shall
be deemed to have waived its right to terminate this Contract pursuant to this
Section 2.3, and the Earnest Money shall become non-refundable except as
expressly provided herein.

2.4       Purchaser’s Reliance on its Investigations. To the maximum extent
permitted by applicable law and except for Seller’s representations and
warranties in Section 8.1 and the warranties of title in the deed delivered at
the Closing (“Seller’s Warranties”), this sale is made and will be made without
representation, covenant, or warranty of any kind (whether express, implied, or,
to the maximum extent permitted by applicable law, statutory) by Seller. As a
material part of the consideration for this Contract, Purchaser agrees to accept
the Property on an

5


--------------------------------------------------------------------------------




“As is” and “Where is” basis, with all faults and any and all latent and patent
defects, and without any representation or warranty, all of which Seller hereby
disclaims, except for Seller’s Warranties. Except for Seller’s Warranties, no
warranty or representation is made by Seller as to (a) fitness for any
particular purpose, (b) merchantability, (c) design, (d) quality, (e) condition,
(f) operation or income, (g) compliance with drawings or specifications, (h)
absence of defects, (i) absence of hazardous or toxic substances, (j) absence of
faults, (k) flooding, or (l) compliance with laws and regulations including,
without limitation, those relating to health, safety, and the environment.
Purchaser acknowledges that Purchaser has entered into this Contract with the
intention of making and relying upon its own investigation of the physical,
environmental, economic use, compliance, and legal condition of the Property and
that Purchaser is not now relying, and will not later rely, upon any
representations and warranties made by Seller or anyone acting or claiming to
act, by, through or under or on Seller’s behalf concerning the Property, except
for Seller’s Warranties.

Consistent with the foregoing and subject solely to the Seller’s Warranties,
effective as of the Closing Date, Purchaser, for itself and its agents,
affiliates, successors and assigns, hereby releases, covenants not to sue, and
forever discharges Seller, its agents, affiliates, subsidiaries, successors and
assigns (collectively the “releasees”) from any and all rights, claims and
demands at law or in equity, whether known or unknown at the time of this
Contract, which Purchaser has or may have in the future, arising out of the
physical, environmental, economic or legal condition of the Property, including,
without limitation, all claims in tort or contract and any claim for
indemnification or contribution arising under the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. Section 9601, et seq.) or
any similar federal, state or local statute, rule or regulation. Purchaser, upon
Closing, shall be deemed to have waived, relinquished and released Seller and
all other releasees from and against any and all matters affecting the Property.

The provisions of this Section 2.4 shall survive indefinitely any closing or
termination of this Contract and shall not be merged into the closing documents.

ARTICLE 3: TITLE REVIEW AND APPROVAL

3.1       Title Review. Purchaser acknowledges its receipt of a current
preliminary title report or commitment (such report or commitment, as it may be
amended, supplemented and updated, the “Preliminary Title Report”) issued by the
Title Company, together with legible copies of all documents of record referred
to in the Preliminary Title Report as exceptions to title to the Property. Upon
execution of this Contract by the parties, Seller shall direct Title Company to
revise the commitment to name Purchaser’s acquisition entity as the named
insured in the amount of the Purchase Price. Seller shall obtain, at Seller’s
expense, a current ALTA survey (“Survey”) of the Property during the Inspection
Period certified to Purchaser, Title Company and any other party as Purchaser
may direct. During the Inspection Period, Purchaser shall review title to the
Property as disclosed by the Preliminary Title Report and the Survey. Seller
shall remove or cause the title company to insure over at Closing any monetary
lien for a determinable sum. Seller may cause the Title Company to insure over
mechanics liens for unpaid labor and materials relating to the Repair Contracts
(defined below). With respect to any other title exceptions, Seller shall have
no obligation to remove such exceptions. The term “Permitted Exceptions” means
those specific exceptions in the Preliminary Title Report as of the

6


--------------------------------------------------------------------------------




end of the Inspection Period other than those that Seller is required to remove,
any real estate taxes not yet due and payable, zoning ordinances and regulations
and other laws or regulations governing use or enjoyment of the Property, the
Rooftop, Skywalk and Blanket Easements, and the AT&T Lease, and the current
first floor subtenants under lease, as applicable.

3.2       Title Policy Condition. Purchaser shall not be obligated to close this
transaction unless, upon the sole condition of payment of the premium, at
Closing, the Title Company is willing to issue to Purchaser an owner’s policy of
title insurance, dated as of the date and time of the recording of the Deed,
with extended coverage, in the amount of the Purchase Price, insuring Purchaser
that title to the Property is vested of record in Purchaser on the Closing Date,
subject only to the Permitted Exceptions, the printed conditions and exceptions
of such policy other than the standard exceptions deleted by extended coverage
and any other title exceptions accepted or deemed accepted by Purchaser but
including the following endorsements: 3.1 zoning; subdivision; utility facility,
tax parcel number; access; and contiguity (the “Title Policy”). The agreement of
the Title Company to issue such endorsements will be a condition to Purchaser’s
obligation to close, but the failure of the Title Company to issue such
endorsement will not be deemed a default by Seller hereunder.

3.3       Owner’s Affidavit. At the Closing, Seller shall execute and deliver to
the Escrow Agent an ALTA statement in customary form, a standard gap indemnity,
and any other document or undertaking required to cure or remove the exceptions
to title that Seller is obligated to remove pursuant to Section 3.1.

3.4       Leasehold Policy. Seller shall also request, at Seller’s sole cost and
expense, that the Title Company provide Seller at Closing with a simultaneous
leasehold title commitment issued by the Title Company under which the Title
Company will agree at Closing to issue an ALTA Leasehold Policy of Title
Insurance in the amount of the Purchase Price insuring Seller’s leasehold
interest under the Lease, subject only to the Permitted Exceptions and
Purchaser’s acquisition financing.

3.5       SNDA. Purchaser will provide Seller at Closing with a Subordination,
Non-Disturbance and Attornment Agreement (in substantially the form attached as
an exhibit to the Lease between the parties) from the holders of all such
mortgages, deeds of trust, liens or other encumbrances arising from the
acquisition financing.

ARTICLE 4: COVENANTS

4.1       Operation of Property; Ongoing Repairs and Maintenance. From the
Effective Date through the Closing, Seller shall operate and manage the Property
in substantially the same manner in which it is being operated as of the
Effective Date.

4.2       New Contracts. From the Effective Date through the Closing, Seller
will not enter into or amend any contract that will be an obligation affecting
the Property subsequent to the Closing, except contracts entered into in the
ordinary course of business that do not have a term extending beyond the end of
the terms of the AT&T Lease.

4.3       Estoppel Certificate. [Intentionally Deleted]

7


--------------------------------------------------------------------------------




4.4       Maintenance of Insurance. From the Effective Date through the Closing,
Seller shall continue to carry its existing insurance on the Improvements.

4.5       Permits and Encumbrances. From the Effective Date through the Closing,
without the prior written consent of Purchaser, which shall not be unreasonably
withheld or delayed, Seller shall not encumber the Property or create or modify
any exceptions to title to the Property, or initiate or consent to any action
with respect to zoning or other Property entitlements or permits.

ARTICLE 5: CONDITIONS AND REMEDIES

5.1       Conditions. The obligation of Seller, on the one hand, and Purchaser,
on the other hand, to consummate the transactions contemplated hereunder shall
be subject to the following conditions:

5.1.1    Representations and Warranties. The other party’s representations and
warranties contained herein shall be true and correct in all material respects
as of the respective dates made and re-made (subject to Section 10.3.2 below);

5.1.2    Covenants. As of the Closing Date, the other party shall have performed
its material covenants and obligations hereunder;

5.1.3    Proceedings. There shall exist no pending or threatened action, suit or
proceeding with respect to the other party before or by any court or
administrative agency which seeks to restrain or prohibit, or to obtain damages
or a discovery order with respect to, this Contract or the consummation of the
transactions contemplated hereby; and

5.1.4    Other. Any other condition set forth in this Contract to such party’s
obligation to close is not satisfied by the applicable date and time.

5.2       Effect of Failure of Condition. So long as a party is not in default
hereunder, if any condition benefiting such party has not been satisfied as of
the Closing Date or other applicable date, such party may, in its sole
discretion: (i) terminate this Contract by delivering written notice to the
other party on or before the Closing Date or other applicable date, in which
event the Earnest Money shall be returned to Purchaser (unless Purchaser is in
default hereunder), (ii) extend the time available for the satisfaction of such
condition by up to a total of 10 business days, but not past December 29, 2006,
or (iii) elect to close, notwithstanding the non satisfaction of such condition,
and therefore waive satisfaction of such condition. If such party elects to
proceed pursuant to clause (ii) above, and such condition remains unsatisfied
after the end of such extension period, then, at such time, such party may
proceed pursuant to either clause (i) or (iii) above.

ARTICLE 6: CLOSING

6.1       Closing. The consummation of the transaction contemplated herein
(“Closing”) shall occur on the Closing Date through the usual form of deed and
money escrow, which the parties shall establish with Escrow Agent. Counsel for
the respective parties may provide closing escrow instructions to the Title
Company. In the event of any conflict between the

8


--------------------------------------------------------------------------------




escrow instructions and the provisions of this Contract, as between the parties,
the provisions of this Contract shall control. All conditions to Closing must be
met and the Purchase Price paid to Seller by wire transfer from the Escrow Agent
prior to 1:00 p.m. Central Standard Time on the Closing Date.

6.2       Seller’s Deliveries in Escrow. On the Closing Date, Seller shall
deliver in escrow to Escrow Agent the following:

6.2.1    Deed. Special Warranty Deed (the “Deed”) executed by Seller conveying
the Property to Purchaser in the form attached to this Contract as Exhibit B
subject to no exceptions other than the Permitted Exceptions;

6.2.2    Evidence of Authority. If required by the Title Company, an affidavit
signed on behalf of Seller as of the Closing Date, so as to evidence the
authority of the person signing the Deed and other documents to be executed by
Seller at Closing

6.2.3    Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person” as defined in the federal Foreign Investment in Property Tax
Act of 1980;

6.2.4    Owner’s Affidavit. An executed affidavit or other document acceptable
to the Title Company in issuing the owner’s title policy without exception for
possible lien claims of mechanics, laborers and materialmen and without
exception for parties in possession, except for the rights of the tenant under
the AT&T Lease and the first floor subtenants;

6.2.5    Easements. An executed original of each of the Section 1.9 (Skywalk),
1.10 (Rooftop) and 1.11 (Technology) easements;

6.2.6    AT&T Lease. Two (2) originals of the AT&T Lease executed by AT&T
Services, Inc. as the tenant thereunder; and

6.2.7    Other Documentation. Such other documents as may be reasonable and
necessary in the opinion of the Title Company to consummate and close the
purchase and sale contemplated herein pursuant to the terms and provisions of
this Contract.

6.3       Purchaser’s Deliveries in Escrow. On the Closing Date, Purchaser shall
deliver in escrow to Escrow Agent the following:

6.3.1    Purchase Price. The Purchase Price, less the Earnest Money that is
applied to the Purchase Price, plus or minus applicable prorations, in
immediate, same-day U.S. federal funds wired for credit into Escrow Agent’s
escrow account;

6.3.2    Evidence of Authority. Such consents and authorizations as the Title
Company may reasonably deem necessary to evidence authorization of Purchaser for
the purchase of the Property, the execution and delivery of any documents
required in connection with Closing and the taking of all action to be taken by
the Purchaser in connection with Closing;

9


--------------------------------------------------------------------------------




6.3.3    Lease. Two (2) originals of the AT&T Lease executed by Purchaser or
Purchaser’s acquisition entity, as landlord;

6.3.4    Easements. An executed original of each of the Section 1.9 (Skywalk),
1.10 (Rooftop) and 1.11 (Technology) easements as described therein; and

6.3.5    Other Documentation. Such other documents as may be reasonable and
necessary in the opinion of the Title Company to consummate and close the
purchase and sale contemplated herein pursuant to the terms and provisions of
this Contract.

6.4       Closing Statements. As of or prior to the Closing Date, Seller and
Purchaser shall deposit with Escrow Agent executed closing statements consistent
with this Contract in the form required by Escrow Agent.

6.5       Possession. Seller shall deliver possession of the Property to
Purchaser at the Closing, subject to the AT&T Lease and the first floor
subtenants.

6.6       Proration. There shall be no prorations of taxes, utilities or other
charges since Seller is leasing back the Property at Closing pursuant to the
Lease.

6.7       Closing Expenses. Seller shall pay, on the Closing Date, the cost of
the survey, the base premium cost for Purchaser’s Title Policy and all title
search fees or commitment fees, one-half (1/2) of any escrow fees and other
customary Closing charges of the Title Company and the cost for Seller’s
leasehold title policy. Purchaser shall pay, on the Closing Date, all recording
costs and the balance of any escrow fees and other customary Closing charges of
the Title Company, the premium cost of all requested endorsements for the Title
Policy, including any extended coverage or other endorsements set out in Section
3.2 hereof or otherwise desired by Purchaser. Each party shall pay its own
attorneys’ fees.

ARTICLE 7: PRORATIONS AND ADJUSTMENTS

7.1       Prorations. Real estate taxes and assessments, charges under Service
Contracts, and utility charges will not be prorated at Closing. At Closing
Seller will cause the tenant under the AT&T Lease to pay, or Purchaser shall be
credited, for “Base Rent” payable under the AT&T Lease from and including the
date of Closing through and including the last day of the calendar month in
which the Closing occurs. Seller shall continue to be responsible as set forth
in the AT&T Lease after Closing for real estate taxes and assessments, charges
under Service Contracts, and utility charges which accrue before Closing;
provided that Seller’s obligation for real estate taxes accrued through the date
of Closing shall be adjusted between Seller and the tenant under the AT&T Lease
as set forth therein and real estate taxes shall thereafter be paid and settled
as provided in the AT&T Lease.

7.2       Transfer Taxes. [Intentionally Deleted]

7.3       Sales Commissions. Seller and Purchaser represent and warrant each to
the other that they have not dealt with any real estate broker, sales person or
finder in connection with this transaction other than CB Richard Ellis/Brian
Scott (NYC office), on behalf of Seller (the “Broker”). The Broker is an
independent contractor and is not authorized to make any agreement

10


--------------------------------------------------------------------------------




or representation on behalf of Seller. Seller shall pay the Broker in accordance
with its separate agreement with the Broker. Subject to the foregoing sentence,
in the event of any claim for broker’s or finder’s fees or commissions in
connection with the negotiation, execution or consummation of this Contract or
the transactions contemplated hereby, each party shall defend, indemnify and
hold harmless the other party from and against any such claim based upon any
statement, representation or agreement of such party.

ARTICLE 8: REPRESENTATIONS AND WARRANTIES

8.1       Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:

8.1.1    Organization and Authority. Seller has been duly organized, is validly
existing, and is in good standing in the state in which it was formed. Subject
to Sections 1.12 and 1.13 above, Seller has the full right and authority and has
obtained any and all consents required to enter into this Contract and to
consummate or cause to be consummated the transactions contemplated hereby.
Subject to Sections 1.12 and 1.13 above, this Contract has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of Seller, enforceable in accordance with their terms.

8.1.2    Conflicts and Pending Actions. There is no agreement to which Seller is
a party or, to Seller’s knowledge, that is binding on Seller which is in
conflict with this Contract. To Seller’s knowledge, there is no action or
proceeding pending or threatened against Seller or relating to the Property,
which challenges or impairs Seller’s ability to execute or perform its
obligations under this Contract.

8.1.3    Legal Compliance. Seller has not received any written notices of any
material violations of any building code or other law with respect to the
Property which have not been corrected to the satisfaction of the issuer of the
notice.

8.1.4    Condemnation. Seller has no knowledge of any contemplated or pending
condemnation or similar proceeding affecting the Property.

8.1.5    ERISA. Seller is not and is not acting on behalf of an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, a “plan” within the meaning of Section
4975 of the Internal Revenue Code of 1986, as amended or an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3101 of any such
employee benefit plan or plans.

8.1.6    Environmental. Seller has not received any written notice from any
governmental authority that the Property or the use of the Property violates any
Environmental Laws. The term “Environmental Laws” includes without limitation
the Resource Conservation and Recovery Act and the Comprehensive Environmental
Response Compensation and Liability Act and other federal laws governing the
environment as in effect on the date of this Contract together with their
implementing regulations and guidelines as of the date of this Contract, and all
state, regional, county, municipal and other local laws, regulations and
ordinances that are equivalent or similar to the federal laws recited above or
that purport to regulate Hazardous

11


--------------------------------------------------------------------------------




Materials. The term “Hazardous Materials” includes petroleum, including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquified natural
gas, or synthetic gas usable for fuel (or mixtures of natural gas or such
synthetic gas), asbestos and asbestos-containing materials and any substance,
material waste, pollutant or contaminant listed or defined as hazardous or toxic
under any Environmental Law.

As used in this Contract, the term “to Seller’s knowledge”, “actual knowledge”
or “best of Sellers knowledge” or words of similar import shall mean the actual
knowledge of Gary Bohler, Regional Manager- AT&T Corporate Real Estate and not
that of any other persons, as presently recollected by such person without any
review of files or other investigation or inquiry of any kind, and (iii) shall
not mean that such person is charged with knowledge of the acts, omissions
and/or knowledge of Seller’s agents or employees.

8.2       Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

8.2.1    Organization and Authority. Purchaser has been duly organized and is
validly existing, and is in good standing in the state in which it was formed.
Purchaser has the full right and authority and has obtained any and all consents
required to enter into this Contract and at Closing will have the full rights
and authority and will have obtained any and all consents required to consummate
or cause to be consummated the transactions contemplated hereby. This Contract
has been, and all of the documents to be delivered by Purchaser at the Closing
will be, authorized and property executed and constitute, or will constitute, as
appropriate, the valid and binding obligation of Purchaser, enforceable in
accordance with their terms.

8.2.2    Conflicts and Pending Action. There is no contract to which Purchaser
is a party or, to Purchaser’s knowledge, binding on Purchaser which is in
conflict with this Contract. To Purchaser’s knowledge, there is no action or
proceeding pending or threatened against Purchaser which challenges or impairs
Purchaser’s ability to execute or perform its obligations under this Contract.

8.2.3    ERISA. Purchaser is not and is not acting on behalf of an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, a “plan” within the meaning of Section
4975 of the Internal Revenue Code of 1986, as amended or an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3101 of any such
employee benefit plan or plans.

8.3       Survival of Representations and Warranties. The representations and
warranties set forth in this Article 8 are made as of the Effective Date and are
remade as of the Closing Date and shall survive the Closing for the Limitation
Period set forth in Section 10.3 below. Each party shall have the right to bring
an action against the other on the breach of a representation or warranty
hereunder, only if Seller or Purchaser as the case may be, has given the other
party written notice of the circumstances giving rise to the alleged breach
within such Limitation Period.

12


--------------------------------------------------------------------------------




ARTICLE 9: DAMAGES AND Condemnation

9.1       Risk of Loss. The Closing shall be effective as of 12:01 A.M. on the
Closing Date. Notwithstanding the foregoing, the risk of loss of all or any
portion of the Property shall be borne by Seller up to and including the actual
time of the Closing and wire transfer of the Purchase Price to Seller, and
thereafter by Purchaser, subject, however, to the terms and conditions of
Sections 9.2 and 9.3 below.

9.2       Damage. Seller shall promptly give Purchaser written notice of any
damage to the Property, describing such damage, and the Seller’s estimate of
time to repair such damage. If such damage is not material, as defined below,
then this Contract shall remain in full force and effect and at Closing
Purchaser shall receive an assignment of the insurance proceeds relating to such
damage and repair of such damage shall be subject to the terms of the AT&T Lease
as if such damage had occurred during the Lease term. If such damage is
material, Purchaser may elect by notice to Seller given within 10 days after
Purchaser is notified of such damage (and the Closing shall be extended, if
necessary, (but not past December 29, 2006), to give Purchaser such 10-day
period to respond to such notice) to proceed in the same manner as in the case
of damage that is not material or to terminate this Contract, in which event the
Earnest Money shall be immediately returned to Purchaser. Damage as to any one
or multiple occurrences is “material” if in the reasonably exercised judgment of
Seller it will take more than twelve (12) months after Closing to repair.

9.3       Condemnation. Seller shall promptly give Purchaser notice (the “Notice
of Taking”) of any eminent domain proceedings that are threatened or instituted
with respect to a material portion of the Property. By notice to Seller given
within 10 days after Purchaser receives the Notice of Taking (and if necessary
the Closing Date shall be extended (but not past December 29, 2006) to give
Purchaser the full 10-day period to make such election), Purchaser may terminate
this Contract or proceed under this Contract, in which event at the Closing,
Seller shall turn over to Purchaser any award it has received with respect to
such taking and shall assign to Purchaser its right to any award. If no such
election is made, or if the portion of the Property subject to any such taking
is not material, this Contract shall remain in full force and effect and the
purchase contemplated herein, less any interest taken by eminent domain or
condemnation, shall be effected with no further adjustment, and upon the Closing
of this purchase, Seller shall assign to Purchaser its right to any award that
has been or that may thereafter be made for such taking. During the pendency of
this Contract, Seller and Purchaser shall jointly negotiate and deal with the
condemning authority in respect of such matter. For purposes hereof, a
“material” taking shall mean a taking either of the entire Property or a portion
thereof if, in Purchaser’s commercially reasonable opinion, the remaining
Property cannot be restored to an economically viable office complex without
either substantial alteration of the Property or relief from governmental
regulations or the requirements of any leases then in effect with respect to the
Property. For instance, Seller and Purchaser acknowledge that a taking of road
right-of-way which does affect parking at the Property or take any portion of
the Improvements is not material for purposes of this section.

13


--------------------------------------------------------------------------------




ARTICLE 10: DEFAULT AND DAMAGES

10.1     Default by Purchaser. If Purchaser shall default in its obligation to
purchase the Property pursuant to this Contract, Purchaser agrees that Seller
shall have the right to have the Escrow Agent deliver the Earnest Money to
Seller as liquidated damages to recompense Seller for time spent, labor and
services performed, and the loss of its bargain. Purchaser and Seller agree that
it would be impracticable or extremely difficult to affix damages if Purchaser
so defaults and that the Earnest Money represents a reasonable estimate of
Seller’s damages. Seller agrees to accept the Earnest Money as Seller’s total
damages and relief hereunder if Purchaser defaults in its obligation to close
hereunder. If Purchaser does so default, this Contract shall be terminated and
Purchaser shall have no further right, title, or interest in or to the Property.

10.2     Default by Seller. If Seller defaults in its obligation to sell and
convey the Property to Purchaser pursuant to this Contract, Purchaser’s sole
remedy shall be to elect one of the following: (a) to terminate this Contract,
in which event Purchaser shall be entitled to the return by the Escrow Agent to
Purchaser of the Earnest Money, or (b) if Closing does not occur solely on
account of a Willful Seller Default, to bring a suit for specific performance
(including a claim for court courts, in addition to a claim for attorney’s fees,
limited as hereafter provided), provided that any suit for specific performance
must be brought within 90 days of Seller’s default. In no event shall Seller be
liable to Purchaser for any actual, punitive, speculative, consequential or
other damages, all of which are hereby waived by Purchaser. For the purposes
hereof, a “Willful Seller Default” shall mean a default by Seller on or after
the date hereof whereby Seller intentionally and in bad faith acts with the sole
purpose of frustrating the intent of this Contract. Purchaser hereby waives any
other rights or remedies in respect of any such default. This Contract confers
no present right, title or interest in the Property to Purchaser and Purchaser
agrees not to file a lis pendens or other similar notice against the Property
except in connection with, and after, the filing of a suit for specific
performance.

10.3     Limitations.

10.3.1  Limitation Period. Seller’s covenants, indemnities, warranties and
representations contained in this Contract and in any document executed by
Seller pursuant to this Contract shall survive Purchaser’s purchase of the
Property only for a period commencing on the Closing Date and ending on one year
after the Closing Date (the “Limitation Period”). Seller’s liability for breach
of any such covenant, indemnity, representation or warranty with respect to the
Property shall be limited to claims in excess of an aggregate $50,000 and Seller
shall be liable only to the extent that such aggregate exceeds such figure.
Seller’s aggregate liability for claims arising out of such covenants,
indemnities, representations and warranties with respect to the Property shall
not exceed $5,000,000 (the “Damage Limit”). Purchaser shall provide written
notice to Seller prior to the expiration of the Limitation Period of any alleged
breach of such covenants, indemnities, warranties or representations and shall
allow Seller 30 days within which to cure such breach, or, if such breach cannot
reasonably be cured within 30 days, an additional reasonable time period, so
long as such cure has been commenced within such 30 days and is being diligently
pursued. If Seller fails to cure such breach after written notice and within
such cure period, Purchaser’s sole remedy shall be an action at law for actual
damages as a consequence thereof, which must be commenced, if at all, within the
Limitation Period; provided, however, that if within the Limitation Period
Purchaser gives Seller written

14


--------------------------------------------------------------------------------




notice of such a breach and Seller notifies Purchaser of Seller’s commencement
of a cure, commenced to cure and thereafter terminates such cure effort,
Purchaser shall have an additional 30 days from the date of such termination
within which to commence an action at law for damages up to the Damage Limit as
a consequence of Seller’s failure to cure. The Limitation Period referred to
herein shall apply to known as well as unknown breaches of such covenants,
indemnities, warranties or representations. Purchaser specifically acknowledges
that such termination of liability represents a material element of the
consideration to Seller. The limitation as to Seller’s liability in this Section
10.3.1 does not apply to Seller’s liability with respect to prorations and
adjustments under Article 7.

10.3.2  Disclosure. Notwithstanding any contrary provision of this Contract, if
Seller becomes aware during the pendency of this Contract prior to Closing of
any matters which make any of their representations or warranties untrue. Seller
shall promptly disclose such matters to Purchaser in writing. In the event that
Seller so discloses any matters which make any of Seller’s representations and
warranties untrue in any material respect or in the event that Purchaser
otherwise becomes aware during the pendency of this Contract prior to Closing of
any matters which make any of Seller’s representations or warranties untrue in
any material respect, Seller shall bear no liability for such matters (provided
that such untruth is not the result of Seller’s breach of any express covenant
set forth in this Contract), but Purchaser shall have the right to elect in
writing on or before the Closing Date, (i) to waive such matters and complete
the purchase of the Property without reduction of the Purchase Price in
accordance with the terms of this Contract, or (ii) as to any matters disclosed
following the expiration of the Inspection Period, to terminate this Contract.

10.3.3  Purchaser’s Knowledge. Notwithstanding anything contained in this
Contract to the contrary, Seller shall have no liability for breaches of any
representations, warranties and certifications (individually, a “Representation”
and collectively, the “Representations”) which are made by Seller herein or in
any of the documents or instruments required to be delivered by Seller hereunder
if Purchaser, its officers, employees, shareholders, members, partners, or
agents had knowledge of such breach by Seller as to a fact or circumstance
which, by its nature, indicates that a Representation was or has become untrue
or inaccurate and Purchaser either (a) during the Inspection Period fails to
terminate this Contract as set forth in Section 2.3 or (b) at any other time at
or prior to Closing, Purchaser elects to proceed to close the transaction
contemplated by this Contract, Purchaser shall not otherwise have the right to
bring any lawsuit or other legal action against Seller, nor pursue any other
remedies against Seller, as a result of the breach of such Representation caused
thereby.

ARTICLE 11: MISCELLANEOUS

11.1     Parties Bound; Assignment. Neither party may assign this Contract
without the prior written consent of the other, and any such prohibited
assignment shall be void; provided, however, that Purchaser may assign this
Contract without Seller’s consent to an Affiliate or to effect an Exchange under
Section 11.2. For the purposes of this paragraph, the term “Affiliate” means (a)
an entity that directly or indirectly controls, is controlled by or is under
common control with the Purchaser or (b) an entity at least a majority of whose
economic interest is owned by Purchaser; and the term “control” means the power
to direct the management of such entity through voting rights, ownership or
contractual obligations. Subject to the foregoing, this

15


--------------------------------------------------------------------------------




Contract shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties.

11.2     Section 1031 Exchange. Purchaser or Seller may consummate the purchase
of the Property as part of a so-called like kind exchange (the “Exchange”)
pursuant to § 1031 of the Internal Revenue Code of 1986, as amended (the
“Code”), provided that: (i) the Closing shall not be delayed or affected by
reason of the Exchange nor shall the consummation or accomplishment of the
Exchange be a condition precedent or condition subsequent to Purchaser’s
obligations under this Contract; (ii) the Exchange is effected through an
assignment of this Contract, or its rights under this Contract, to a qualified
intermediary; (iii) Seller shall not be required to take an assignment of the
purchase agreement for the relinquished property or be required to acquire or
hold title to any real property for purposes of consummating the Exchange; and
(iv) the party requesting he Exchange shall pay any additional costs that would
not otherwise have been incurred by Purchaser or Seller had such party not
consummated its purchase or sale through the Exchange. Neither Seller nor
Purchaser by this agreement or acquiescence to the Exchange shall (1) have its
rights under this Contract affected or diminished in any manner or (2) be
responsible for compliance with or be deemed to have warranted to the other
party that the Exchange in fact complies with § 1031 of the Code.

11.3     Headings. The article, section, subsection, Section and other headings
of this Contract are for convenience only and in no way limit or enlarge the
scope or meaning of the language hereof.

11.4     Invalidity and Waiver. If any portion of this Contract is held invalid
or inoperative, then so far as is reasonable and possible the remainder of this
Contract shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. The failure by either party to enforce against the
other any term or provision of this Contract shall not be deemed to be a waiver
of such party’s right to enforce against the other party the same or any other
such term or provision in the future.

11.5     Governing Law. This Contract shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the State of
Missouri.

11.6     Survival. The provisions of this Contract shall survive the Closing,
subject to the express limitations set forth herein.

11.7     No Third Party Beneficiary. The provisions of this Contract and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Contract or of the documents to be executed and delivered at
Closing.

11.8     Time. Time is of the essence in the performance of this Contract.

11.9     Confidentiality. Purchaser shall make no public announcement or
disclosure of the sale or lease of the Property or of any other information
related to this Contract or the transactions contemplated hereby to outside
brokers or third parties, before or after the Closing,

16


--------------------------------------------------------------------------------




without the specific prior written consent of Seller, except for such
disclosures to Purchaser’s lenders, creditors, officers, employees and agents as
may be necessary to permit Purchaser to perform Purchaser’s obligations
hereunder.

11.10   Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth below. Any such
notices shall be either (i) sent by overnight delivery using a nationally
recognized overnight courier, in which case notice shall be deemed delivered one
business day after deposit with such courier, (ii) sent by facsimile in which
case notice shall be deemed delivered upon electronic confirmation by sender’s
facsimile machine of transmission of such notice, or (iii) sent by personal
delivery, in which case notice shall be deemed delivered upon receipt or refusal
of delivery. A party’s address may be changed by written notice to the other
party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice. The attorney for a party
has the authority to send notices on behalf of such party.

If to Purchaser:

 

If to Seller:

 

 

 

G. Joseph Cosenza
Vice Chairman
Member of the Board of Directors
The Inland Group, Inc.
2901 Butterfield Road
Oak Brook, IL 60523-1159
Fax: (630) 218-4935

 

AT&T Services, Inc.
1010 Pine Street
Suite 21-E18
St Louis, MO 63101
Attn: Regional Manager Corporate Real Estate
Fax: (314) 235-6200

 

 

and to:

 

 

 

 

 

AT&T Services
175 East Houston Street
Room 4.A.40
San Antonio, TX 78205
Attn: General Attorney: Real Estate
Fax: (210) 351-2782

 

 

 

with a copy to:

 

with a copy to:

 

 

 

Charles J. Benvenuto
Charles J. Benvenuto, P.C.
2901 Butterfield Road, 3rd Floor
Oak Brook, IL 60523-1159
Fax: (630) 571-2360

 

Daniel T. Engle, Esq.
Thompson Coburn LLP
One US Bank Plaza
Suite 3300
St. Louis, MO 63101
Fax: (314) 552-7031

11.11   Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Contract and agree that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Contract or
any exhibits or amendments hereto.

17


--------------------------------------------------------------------------------




11.12   Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. The last day of any period of
time described herein shall be deemed to end at 7:00 p.m. in the jurisdiction in
which the Property is located.

11.13   Execution in Counterparts. This Contract may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
such counterparts shall constitute one Contract. To facilitate execution of this
Contract, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages, provided that executed originals thereof
are forwarded to the other party on the same day by any of the delivery methods
set forth in Section 10.10 other than facsimile.

11.14   Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed or delivered by either party at Closing,
each party agrees to perform, execute and deliver, but without any obligation to
incur any additional liability or expense, on or after the Closing any further
deliveries and assurances as may be reasonably necessary to consummate the
transactions contemplated hereby or to further perfect the conveyance, transfer
and assignment of the Property to Purchaser.

11.15   Information and Audit Cooperation. At any time before or after the
Closing, Seller shall allow Purchaser’s auditors access to the books and records
of Seller and the working papers of Seller’s independent auditors relating to
the operation of the Property to enable Purchaser to comply with any financial
reporting requirements applicable to Purchaser.

11.16   Attorneys’ Fees. In the event either party hereto employs an attorney in
connection with claims by one party against the other arising from the operation
of this Contract, the non-prevailing party shall pay the prevailing party all
reasonable fees and expenses, including attorneys’ fees, incurred in connection
with such transaction.

11.17   Entirety and Amendments. This Contract embodies the entire contract
between the parties and supersedes all prior contracts and understandings
relating to the Property. This Contract may be amended or supplemented only by
an instrument in writing executed by both Seller and Purchaser.

11.18   Exhibits. The following exhibits are attached to this Contract and are
incorporated into this Contract and made a part hereof:

(a)       Exhibit A — Legal Description of the Land

(b)       Exhibit B — Form of Special Warranty Deed

11.19   No Survival. Except as specifically stated to survive the Closing or the
termination of this Contract, all representations, warranties, obligations and
covenants of this

18


--------------------------------------------------------------------------------




Contract shall merge with the Deed and shall not survive the Closing or other
termination of this Contract.

11.20   Recording. Except in connection with Purchaser pursuing a Seller default
under Section 10.2 hereof, this Contract shall not be recorded.

11.21   Escrow. Escrow Agent is authorized to deposit the Earnest Money promptly
upon receipt thereof, to hold same in escrow and, subject to clearance thereof,
to disburse same in accordance with terms and conditions of this Contract. In
the event of doubt as to Escrow Agent’s duties or liabilities under the
provisions of this Contract, the Escrow Agent may in its sole discretion,
continue to hold the same subject to this escrow until the parties mutually
agree to the disbursement thereof, or until a judgment of a court of competent
jurisdiction shall determine the rights of the parties thereto, or Escrow Agent
may deposit same with the court having jurisdiction of the dispute, and upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall terminate, except to the extent of accounting for any items
theretofore delivered out of escrow. In the event of any suit between Purchaser
and Seller wherein the Escrow Agent is made a party thereto, the Escrow Agent
shall be entitled to recover reasonable attorney’s fees and costs incurred, said
fees and costs to be charged and assessed as court costs in favor of the
prevailing party. All parties agree that the Escrow Agent shall not be liable to
any party or person whomsoever for misdelivery to Purchaser or Seller of items
subject to this escrow, unless such misdelivery shall be due to willful breach
of this Contract or gross negligence on the part of Escrow Agent.

11.22   Earnest Money Release. NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT
TO THE CONTRARY, ESCROW AGENT IS HEREBY AUTHORIZED AND DIRECTED TO RELEASE THE
EARNEST MONEY TO PURCHASER IMMEDIATELY (WITHOUT FURTHER AUTHORIZATION FROM
SELLER) UPON RECEIPT BY ESCROW AGENT OF THE INSPECTION TERMINATION NOTICE UNDER
SECTION 2.3 HEREOF ON OR PRIOR TO 5:00 PM (CST) OF THURSDAY, NOVEMBER 30, 2006.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

19


--------------------------------------------------------------------------------


SIGNATURE PAGE TO 909 CHESTNUT
REAL ESTATE SALE CONTRACT

IN WITNESS WHEREOF, the parties hereto have executed this Real Estate Contract
as of the Effective Date.

SELLER:

 

 

 

SOUTHWESTERN BELL TELEPHONE, L.P., a

 

Texas limited partnership

 

 

 

 

 

By:

/s/ Francis C. Bishop

 

 

Name:

Francis C. Bishop

 

Dated:

11/7/06

 

Title:

Real Estate Director

 

 

 

 

 PURCHASER:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

 

 

 

 

By:

/s/ G. Joe Carenza

 

 

Name:

G. Joe Carenza

 

Dated:

Nov 3, 2006

 

Title:

President

 

S-1


--------------------------------------------------------------------------------




Escrow Agent Acknowledgement

The undersigned Title Company hereby joins in the execution of this Contract for
the sole purpose of agreeing to hold and dispose of the Earnest Money in
accordance with the provisions of this Agreement and further agreeing to the
provisions in Section 11.21 and 11.22 thereof.

First American Title Insurance Company

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

S-2


--------------------------------------------------------------------------------


EXHIBIT A TO REAL ESTATE SALE CONTRACT

LEGAL DESCRIPTION

The legal description of the Land shall be as contained in Seller’s vesting
deed, provided if such description is different than the legal description
contained in the Title Commitment to be obtained by Purchaser, then the Seller,
at Closing, shall also deliver an executed quit claim deed containing such other
legal description to the Land as reflected by the Title Commitment.

A-3-1


--------------------------------------------------------------------------------


EXHIBIT B TO REAL ESTATE SALE CONTRACT

FORM OF SPECIAL WARRANTY DEED

 

Space Above Line Reserved For Recorder’s Use

 1.

 

Title of Document:

 

Special Warranty Deed

 

 

 

 

 

2.

 

Date of Document:

 

                 , 2006

 

 

 

 

 

3.

 

Grantor:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

4.

 

Grantee:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

5.

 

Legal description:

 

See Exhibit A annexed to the document.

 

 

 

 

 

6.

 

Reference(s) to Book(s) and Page(s): N/A

 


--------------------------------------------------------------------------------




SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED, made and entered into by and between

                                                                                                                                                         ,
as GRANTOR, whose address is

                                                                                                                                                                                                         
and

                                                                                                                                                          ,
as GRANTEE, whose address is

                                                                                                                                                .

WITNESSETH, That Grantor, for and in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration paid by Grantee to Grantor,
the receipt of which is hereby acknowledged, does by these presents BARGAIN AND
SELL, CONVEY AND CONFIRM unto Grantee that certain real estate situated in the
City of St. Louis, State of Missouri, and legally described in Exhibit A
attached to this Special Warranty Deed and by this reference made a part hereof
(the “Property”).

SUBJECT, HOWEVER, to the title and survey exceptions listed on Exhibit B
attached to this Special Warranty Deed and by this reference made a special part
hereof, Grantee hereby accepting and agreeing to the same by Grantee’s
acceptance and recordation of this Special Warranty Deed.

TO HAVE AND TO HOLD the same, together with all rights and appurtenances to the
same belonging to the extent not encumbered, restricted or reserved as
contemplated by this Special Warranty Deed unto the Grantee and its successors
and assigns forever.

Grantor hereby covenants that, except as noted above, that at the time of
delivery of this Special Warranty Deed the Property was free from all financial
encumbrances made by it and that Grantor shall and will WARRANT AND DEFEND the
title to the Property unto the Grantee and its successors and assigns forever,
against the lawful claims of all persons claiming by, through or under Grantor
but against none others.

EXECUTED on the date set forth in the acknowledgment attached hereto to be
effective as of the                        day of                            ,
2006.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]


--------------------------------------------------------------------------------




[SIGNATURE PAGE]

SPECIAL WARRANTY DEED

 

 

“Grantor”

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

“Grantee”

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

STATE OF                                

)

 

)

                        OF                      

)

On this       day of               , 2006, before me appeared
                     , to me personally known, who, being by me duly sworn did
say that such person is the                           of
                            , a                             corporation and that
said instrument was signed on behalf of said corporation, by authority of its
Board of Directors, and said person acknowledged said instrument to be the free
act and deed of said corporation.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the                    and State aforesaid the day and year first above
written.

 

 

 

Notary Public

 

 

My Commission Expires:

 

 


--------------------------------------------------------------------------------




 

STATE OF                                   

)

 

)

                        OF                        

)

On this        day of                      , 2006, before me appeared
                        , to me personally known, who, being by me duly sworn
did say that such person is the                            of
                              , a                      corporation and that said
instrument was signed on behalf of said corporation, by authority of its Board
of Directors, and said person acknowledged said instrument to be the free act
and deed of said corporation.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the                   and State aforesaid the day and year first above
written.

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A TO SPECIAL WARRANTY DEED

LEGAL DESCRIPTION

Parcel No. 1:

All of City Block 275 of the City of St. Louis, Missouri, bounded North by Pine
Street, South by Chestnut Street, East by 9th Street and West by 10th Street,
together with the East/West alley, 15 feet wide, vacated by Ordinance No. 58327;
also including that portion of 9th Street, vacated by Ordinance 58538.

Parcel No. 2:

Sub-surface rights in that part of 9th Street, vacated by Ordinance No. 58538,
described as follows:

A portion of Ninth Street, 60 feet wide, adjacent to Block 275 of the City of
St. Louis, Missouri, and described as follows:

Commencing at the Southeast corner of said Block 275; thence North 17 degrees 39
minutes 43 seconds East along the West line of said Ninth Street a distance of
8.26 feet to the point of beginning of the herein described Parcel of land;
thence continuing North 17 degrees 39 minutes 43 seconds East along said West
line a distance of 221.23 feet to a point, said point being South 17 degrees 39
minutes 43 seconds West along said West line a distance of 4.51 feet from the
Northeast corner of said Block 275; thence leaving said West line and running
South 27 degrees 19 minutes 41 seconds East, 14.82 feet to a point; thence South
17 degrees 40 minutes 19 seconds West, 210.75 feet to a point; thence North 72
degrees 19 minutes 41 seconds West, 10.44 feet to the point of beginning.

Parcel No. 3:

Sub-surface rights in that part of 9th street, vacated by Ordinance No. 60476,
described as:

The Sub-Surface Rights of a portion of Ninth Street, 60 feet wide, in the City
of St. Louis, Missouri, lying below the existing surface, as now improved, and
described as follows:

Beginning at a point on the Southern line of Pine Street, 60 feet wide, at its
intersection with the Western line of Ninth Street, 60 feet wide, said point
being the Northeast corner of City Block 275; thence Eastwardly along the
Southern of Pine Street, 60.0 feet to a point on the Eastern line of Ninth
Street at the Northwest corner of City Block 191; thence Southwardly along the
Eastern line of Ninth Street, 234.0 feet more or less, to its intersection with
the Northern line of Chestnut Street, 60 feet wide, at the Southwest corner of
City Block 191; thence Westwardly along the Northern line of Chestnut Street
60.0 feet to a point on the Western line of Ninth Street at the Southeast corner
of City Block 275; thence Northwardly along the Western line of Ninth Street,
234.0 feet, more or less, to the point beginning.

A-3-1


--------------------------------------------------------------------------------


Parcel No. 4:

Sub-surface rights in that part of 9th street, vacated by Ordinance No. 60600,
described as:

A portion of Ninth Street, 60 feet wide, in the City of St. Louis, Missouri, and
described as follows:

Beginning at a point on the Northern line of Chestnut Street, 60 feet wide, at
it’s intersection with the Eastern line of Ninth Street, 60 feet wide, said
point being the Southwest corner of City Block 191, thence Westwardly along the
Northern line of Chestnut Street, 2.50 feet, to a point; thence Northwardly ad
parallel with the Eastern line of Ninth Street, 233.87 feet more or less, to a
point on the Southern line of Pine Street, 60 feet wide; thence Eastwardly along
said Southern street line, 2.50 feet, to it’s intersection with the Eastern line
of Ninth Street, at the Northwest corner of City Block 191; thence Southwardly
along said Eastern street line and along the western line of City Block 191,
233.87 feet to the point of beginning.

Parcel No. 5:

Air-rights over 9th street, as vacated by Ordinance No. 60477, described as:

Located in 9th Street, 60 feet wide between Blocks 275 and 191 of the City of
St. Louis, Missouri, and lying above a horizontal plane 86.00 feet above 0.00 on
the St. Louis City Datum, in the City of St. Louis, Missouri, and being
described as follows:

Beginning at a point on the Southern line of Pine Street, 60 feet wide, at its
intersection with the Western line of Ninth Street, 60 feet wide, said point
being the Northeast corner of City Block 275; thence Eastwardly along the
Southern line of Pine Street, 60.0 feet to a point on the Eastern line of Ninth
Street at the Northwest corner of City Block 191; thence Southwardly along the
Eastern line of Ninth Street, 234.0 feet, more or less, to its intersection with
the Northern line of Chestnut Street, 60 feet wide, at the Southwest corner of
City Block 191; thence Westwardly along the Northern line of Chestnut Street,
60.0 feet to a point on the Western line of Ninth Street at the Southeast corner
of City Block 275; thence Northwardly along the Western line of Ninth Street,
234.0 feet, more or less, to the point of beginning.

Tax ID # 0275-00-00131
Tax ID # 0275-00-00500
Tax ID # 0275-00-00600

F-2


--------------------------------------------------------------------------------




EXHIBIT B TO SPECIAL WARRANTY DEED

PERMITTED EXCEPTIONS

1.                          Zoning and other ordinances.

2.                          Real estate taxes for the year of Closing and
thereafter.

3.                          Installments of special taxes and assessments not
required to be paid prior to the effective date of this Deed.

4.                          Special taxes and assessments becoming a lien on or
after the effective date of this Deed.

5.                          Visible easements and all other matters that would
be disclosed by a current survey of the Property.

6.                          All valid and enforceable City Ordinances and
covenants, restrictions, reservations, easements and other matters as shown on
the public record.

7.                          Rights of Grantor as tenant under the Lease of even
date herewith between Grantor and Grantee.

F-3


--------------------------------------------------------------------------------


FIRST AMENDMENT TO 909 CHESTNUT
REAL ESTATE SALE CONTRACT

THIS FIRST AMENDMENT is dated effective as of this 17th day of November, 2006
(hereinafter referred to as “Amendment”) by and between Southwestern Bell
Telephone, L.P., a Texas limited partnership (“Seller”), and Inland Real Estate
Acquisitions, Inc., an Illinois corporation (“Purchaser”). Capitalized terms not
defined herein shall have the meanings specified in the Agreement (as defined
below).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser entered into a Real Estate Sale Contract, dated as
of November 3, 2006 (the “Agreement”) covering certain property at 909 Chestnut
Avenue, in the City of St. Louis, as further described therein (the “Property”);
and

WHEREAS, the Seller and Purchaser now wish to extend the “Inspection Period” as
defined under the Agreement in Section 1.05 thereof and make certain other
changes as set forth below.

NOW THEREFORE, in consideration of ONE DOLLAR ($1.00) and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, said
Agreement is hereby amended as follows:

1.                          The “Inspection Period” as defined under Section
1.05 of the Agreement is hereby extended and shall end as of 5 p.m. CST on
Friday, December 8, 2006, rather than on November 30, 2006.

2.                          In Section 11.22 that date shown therein as
“Thursday, November 30, 2006” is deleted and replaced with “Friday, December 8,
2006”.

3.                          In Section 11.12 the time of “7:00 p.m.” is deleted
and replaced with “5:00 p.m.”.

4.                          Except as expressly modified or amended herein, all
other terms, provisions and conditions of the Agreement shall remain in full
force and effect. This Amendment may be executed by facsimile signature and in
counterparts, in which case such faxed signatures shall be deemed originals and
all such counterparts, when taken together, shall be deemed a single instrument.
An e-mail of this signed amendment shall be deemed a facsimile signature.

[Signatures begin on next page]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have signed this Amendment as the date and year first above
written.

Southwestern Bell Telephone, L.P.

 

Inland Real Estate Acquisitions,
Inc.

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

By:

/s/ [ILLEGIBLE]

 

Name:

[ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

Title:

[ILLEGIBLE]

 

 

Title:

[ILLEGIBLE]

 

[Signature Page to First Amendment to 909 Chestnut Real Estate Sale Contract]

Escrow Agent Acknowledgement

 

[ILLEGIBLE]

 

 

 

 

 

 

 

 

By: 

/s/ Sue Phillips

 

 

 

 

Name: 

Sue Phillips

 

 

 

 

Title: 

Escrow Manager

 

 

Date:

11/20/06

 

 

2


--------------------------------------------------------------------------------


SECOND AMENDMENT TO 909 CHESTNUT
REAL ESTATE SALE CONTRACT

THIS SECOND AMENDMENT is dated effective as of this 7th day of December, 2006
(hereinafter referred to as “Amendment”) by and between Southwestern Bell
Telephone, L.P., a Texas limited partnership (“Seller”), and Inland Real Estate
Acquisitions, Inc., an Illinois corporation (“Purchaser”). Capitalized terms not
defined herein shall have the meanings specified in the Agreement (as defined
below).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser entered into a Real Estate Sale Contract, dated as
of November 3, 2006, as amended by a First Amendment dated as of November 17,
2006 (as amended, the “Agreement”) covering certain property at 909 Chestnut
Avenue, in the City of St. Louis, as further described therein (the “Property”);
and

WHEREAS, the Seller and Purchaser now wish to extend the “Inspection Period” as
defined under the Agreement in Section 1.05 thereof and make certain other
changes as set forth below.

NOW THEREFORE, in consideration of ONE DOLLAR ($1.00) and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, said
Agreement is hereby amended as follows:

1.         The “Inspection Period” as defined under Section 1.05 of the
Agreement is hereby extended and shall end as of 5 p.m. CST on Wednesday,
December 13, 2006, rather than on Friday, December 8, 2006 as provided under the
First Amendment.

2.         In Section 11.22 the date shown therein as “Thursday, November 30,
2006”, which was deleted by the First Amendment and replaced with Friday,
December 8, 2006, is again deleted and replaced with “Wednesday, December 13,
2006”.

3.         Except as expressly modified or amended herein, all other terms,
provisions and conditions of the Agreement shall remain in full force and
effect. This Amendment may be executed by facsimile signature and in
counterparts, in which case such faxed signatures shall be deemed originals and
all such counterparts, when taken together, shall be deemed a single instrument.
An e-mail of this signed amendment shall be deemed a facsimile signature.

[Signatures begin on next page]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have signed this Amendment as the date and year first above
written.

 

Southwestern Bell Telephone, L.P.

 

Inland Real Estate Acquisitions,
Inc.

 

 

 

By:

 

 

 

By:

/s/ [ILLEGIBLE]

 

Name:

 

 

 

Name:

[ILLEGIBLE]

 

Title:

 

 

 

Title:

President

 

[Signature Page to Second Amendment to 909 Chestnut Real Estate Sale Contract]

Escrow Agent Acknowledgement:

First American Title Insurance Company, as escrow agent under the Agreement,
does hereby acknowledge the foregoing Second Amendment.

 

First American Title Insurance Company

 

 

 

 

 

By;

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Date: December   , 2006

 

 

 

 

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have signed this Amendment as the date and year first above
written.

 

Southwestern Bell Telephone, L.P.

 

Inland Real Estate Acquisitions, Inc.

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

By:

 

 

Name:

FRANCIS C. BISHOP

 

 

Name:

 

 

Title:

DIRECTOR TRANSACTION

 

 

Title:

 

 

[Signature Page to Second Amendment to 909 Chestnut Real Estate Sale Contract]

Escrow Agent Acknowledgement:

First American Title Insurance Company, as escrow agent under the Agreement,
does hereby acknowledge the foregoing Second Amendment.

 

First American Title Insurance Company

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

 

Date: December   , 2006

 

 

 

 

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have signed this Amendment as the date and year first above
written.

 

Southwestern Bell Telephone, L.P.

 

Inland Real Estate Acquisitions, Inc.

 

 

 

 

 

By:

 

 

 

By:

/s/ [ILLEGIBLE]

 

Name:

 

 

 

Name:

[ILLEGIBLE]

 

Title:

 

 

 

Title:

President

 

[Signature Page to Second Amendment to 909 Chestnut Real Estate Sale Contract]

Escrow Agent Acknowledgement:

First American Title Insurance Company, as escrow agent under the Agreement,
does hereby acknowledge the foregoing Second Amendment.

First American Title Insurance Company

 

 

 

 

 

 

By:

/s/ Sue Phillips

 

 

 

 

Name:

Sue Phillips

 

 

 

 

Date: December 7, 2006

 

 

2


--------------------------------------------------------------------------------


FOURTH AMENDMENT TO 909 CHESTNUT
REAL ESTATE SALE CONTRACT

THIS FOURTH AMENDMENT is dated effective as of this 19th day of December, 2006
(hereinafter referred to as “Amendment”) by and between Southwestern Bell
Telephone, L.P., a Texas limited partnership (“Seller”), and Inland Real Estate
Acquisitions, Inc., an Illinois corporation (“Purchaser”). Capitalized terms not
defined herein shall have the meanings specified in the Agreement (as defined
below).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser entered into a Real Estate Sale Contract, dated as
of November 3, 2006, as subsequently amended by a First, Second and Third
Amendment (as amended, the “Agreement”) covering certain property at 909
Chestnut Avenue, in the City of St. Louis, as further described therein (the
“Property”); and

WHEREAS, the Seller and Purchaser now wish to extend the “Inspection Period” as
defined under the Agreement in Section 1.05 thereof and make certain other
changes as set forth below.

NOW THEREFORE, in consideration of ONE DOLLAR ($1.00) and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, said
Agreement is hereby amended as follows:

1. The “Inspection Period” as defined under Section 1.05 of the Agreement is
hereby extended and shall end as of 5 p.m. CST on Thursday, December 21, 2006,
rather than on Tuesday, December 19,2006 as provided under the Third Amendment.

2. In Section 11.22 the date shown therein as “Tuesday, December 19,2006”, under
the Third Amendment, is deleted and replaced with “Thursday, December 21, 2006”.

3. Except as expressly modified or amended herein, all other terms, provisions
and conditions of the Agreement shall remain in full force and effect. This
Amendment may be executed by facsimile signature and in counterparts, in which
case such faxed signatures shall be deemed originals and all such counterparts,
when taken together, shall be deemed a single instrument. An e-mail of this
signed amendment shall be deemed a facsimile signature.

[Signatures begin on next page]

  


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have signed this Amendment as the date and year first above
written.

Southwestern Bell Telephone, L.P.

 

Inland Real Estate Acquisitions, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

By:

/s/ [ILLEGIBLE]

 

Name:

 

 

 

Name:

[ILLEGIBLE]

 

Title:

 

 

 

Title:

[ILLEGIBLE]

 

 

Escrow Agent Acknowledgement:

First American Title Insurance Company, as escrow agent under the Agreement,
does hereby acknowledge the foregoing Amendment.

First American Title Insurance Company

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Date: December     , 2006

 

 

 

 

 

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have signed this Amendment as the date and year first above
written.

Southwestern Bell Telephone, L.P.

 

Inland Real Estate Acquisitions, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Francis C. Bishop

 

 

By:

 

 

Name:

Francis C. Bishop

 

 

Name:

 

 

Title:

Director - Transactions

 

 

Title:

 

 

 

Escrow Agent Acknowledgement:

First American Title Insurance Company, as escrow agent under the Agreement,
does hereby acknowledge the foregoing Amendment.

First American Title Insurance Company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sue Phillips

 

 

 

 

 

 

 

 

 

 

Name:

Sue Phillips

 

 

 

 

 

 

 

 

 

 

Date: December 19, 2006

 

 

 

 

 

2


--------------------------------------------------------------------------------


THIRD AMENDMENT TO 909 CHESTNUT
REAL ESTATE SALE CONTRACT

THIS THIRD AMENDMENT is dated effective as of this 13th day of December, 2006
(hereinafter referred to as “Amendment”) by and between Southwestern Bell
Telephone, L.P., a Texas limited partnership (“Seller”), and Inland Real Estate
Acquisitions, Inc., an Illinois corporation (“Purchaser”). Capitalized terms not
defined herein shall have the meanings specified in the Agreement (as defined
below).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser entered into a Real Estate Sale Contract, dated as
of November 3, 2006, as amended by a First Amendment dated as of November 17,
2006, and a Second Amendment dated December 7, 2006 (as amended, the “Agreement”
covering certain property at 909 Chestnut Avenue, in the City of St. Louis, as
further described therein (the “Property”); and

WHEREAS, the Seller and Purchaser now wish to extend the “Inspection Period” as
defined under the Agreement in Section 1.05 thereof and make certain other
changes as set forth below.

NOW THEREFORE, in consideration of ONE DOLLAR ($1.00) and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, said
Agreement is hereby amended as follows:

1. The “Inspection Period” as defined under Section 1.05 of the Agreement is
hereby extended and shall end as of 5 p.m. CST on Tuesday, December 19, 2006,
rather than on Wednesday, December 13, 2006 as provided under the Second
Amendment.

2. In Section 11.22 the date shown therein as “Wednesday, December 13, 2006”
under the Second Amendment, is deleted and replaced with “Tuesday, December 19,
2006”.

3. Except as expressly modified or amended herein, all other terms, provisions
and conditions of the Agreement shall remain in full force and effect. This
Amendment may be executed by facsimile signature and in counterparts, in which
case such faxed signatures shall be deemed originals and all such counterparts,
when taken together, shall be deemed a single instrument. An e-mail of this
signed amendment shall be deemed a facsimile signature.

[Signatures begin on next page]


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have signed this Amendment as the date and year first above
written.

Southwestern Bell Telephone, L.P.

 

Inland Real Estate Acquisitions, Inc.

 

 

 

By:

 

/s/ Francis C. Bishop

 

By:

illegible

 

Name:

 

Francis C. Bishop

 

Name:

illegible

 

Title:

 

Director — Transactions

 

Title:

illegible

 

[Signature Page to Third Amendment to 909 Chestnut Real Estate Sale Contract]

 

Escrow Agent Acknowledgement:

First American Title Insurance Company, as escrow agent under the Agreement,
does hereby acknowledge the foregoing Second Amendment.

First American Title Insurance Company

 

By:

 

 

 

Name:

 

 

 

Date:

 

December      , 2006

 

2


--------------------------------------------------------------------------------